Title: To George Washington from Alexis Joseph Collet, 19 July 1795
From: Collet, Alexis Joseph
To: Washington, George


          
            â bousies Lèz Landrecÿ en haÿnaut français19 juillet 1795
            trés grand général
          
          La réputation des grandes actions de votre altesse Sérénissime, Repandue dans toute L’europe et L’amerique, et les preuves de Votre grandeur d’ame, meritent d’etre proposées á tous les americains, Comme autant de modeles á Suivre, le doux et Sage gouvernement d’une république Si florissante, d’ou Sont Sortis tant de grands hommes, qui ont illustrés L’état par Leurs vertus et Leur erudition, La Satisfaction générale de tous les Sujets

qui vous Sont Soumis: les dispositions que votre altesse Sérénissime á fait paroître en differentes occasions d’obliger les prêtres de La république française, Surtout Ceux de naissance et de famille, qui Se Sont distingués dans Les universités par Leurs talens et Leur merite personnels qui ont recour à elle, tant de marques de Sa bienveillance envers eux, Constatées par tant d’exemples, ajoutent un grand Surcroit aux Sentimens d’estime et de reconnoissance dont ils Sont penetrés pour une protectrice aussi puissante que L’est Votre altesse Sérénissime, et le desir de Laisser á La république des états unis de L’amerique, et á La posterité La plus Reculée, un monument éternel de Ses bienfaits, me font prendre La Liberté de lui adresser CeCy pour avoir L’honneur de L’informer et retracer Sous les ÿeux, le tableau effraiant des horreurs et des Vols que les croates hongrois, de L’avant garde de L’armée autrichienne, aux ordres du général Cobourt, ont Commis dans le village de bousies Léz Landrecÿ en haÿnaut, á La prise de Condé; notre maison fut La premiere L’objet de Leurs Vols et de Leurs depredations, elle á plus Soufferte que toutes les autres ensemble, ils Sont entrés dans notre Cave Comme des furies infernalles, et notre maison, nous ont volés Six chevaux, Cincq Vaches, quatre Cochons gras, tués toute La volaille, ont forcés les Coffres et les garderobes, nous ont voles Six mille Livres en argent monnoié, qui étoient Le fruit de notre frugalité, et une épargne que notre économie, malgré La mediocrité ⟨de⟩ nos revenus, avoit Reservé pour les besoins pressans et extraordinaires, vingt paires de draps, quatre douzaines de chemises, quatre douzaines de Serviettes, deux grandes nappes, huit matelas, huit oréillers, trois Courtepointes en indienne, huit Couvertures de Lit; habits, v⟨es⟩tes, Culotes et ridaux de Lit, Cuivres étains et Six Sacs de farine, les autres Sont descendus dans La Cave, ont fait Couler huit piéces de forte bierre, pris le beure qui étoit reservé pour La Consomption de L’hÿver, ont Cassés les vitres, Coupés les tables et les chaises avec Leurs Sabres, ensorte qui n’ont Laissés aucon meuble intacte.
          On Leur á répresenté, monseigneur, que notre famille dans tous les tems à toujours fait du bien á tout le monde et jamais de mal á personne, qu’ils devoient nous traiter avec plus D’humanité, ils n’ont point eu d’egard aux Representations qui Leur ont été faites, tant ils étoient avides de butin, ils nous ont

traités de Carmanioles, que nous avions des Correspondances et des Liaïsons avec La Convention nationale de paris.
          j’ai eu L’honneur de porter des plaintes á Mr Le ⟨général⟩ Cobourt, pour demander reparation des torts que Ses troupes nous ont faites; aîant eté informées de ce procedé, elles mirent le feu á notre grange Couverte de paille, qui Reduisit notre maison Composée de neuf places, étables et écuries en cendres en peu d’heures. ce général á paru Sensiblement touché du malheur qui nous étoit arrivé, et Son état major, il a repondu que les officiers ne Sont pas maitres de Leurs Soldats en ⟨tems⟩ de guerre, qui menacent de les tuer, que pour en avoir Just⟨ice⟩, il f⟨au⟩t porter directement Les plaintes á La Cour de Vienne á Sa majesté “L’empereur et roÿ dont La grandeur d’ame les Sentimens nobles et généreux, Sont encore plus grands que Sa fortune.”
          aprés une attent⟨io⟩n réflechie, je n’ai ⟨pa⟩s jugéz ápropos de faire une demarche infructueuse, Connoissant que les allémands Sont naturellement intéressés et peu généreux.
          ce qui nous fait plus de tort encore, nos terres Sont demeures Sans étre Labourées et Semencés, ensorte que nous n’avons Eû aucune récolte pour Cette année, ce qui á achevé de nous Ruiner, les Laboureurs du lieu, n’ont pu nous Rendre Service, Leurs chevaux ont été emploiés continuellement aux Corvées de L’armée autrichienne.
          aprés ce desastre Le magistrat de bousies Léz Landrecÿ S’est rendu en Corps chéz nous á ⟨évalué et éstimé⟩ notre perte á trente mille Livres, dont il á ⟨dressé⟩ procés Verbal et Laissé acte par ecrit pour Son ⟨illegible⟩ bésoin.
          dans La triste Situation où nous Sommes reduits depuis 2 ans, que le Sac de bled Se ⟨vaut⟩ trois mille Livres en assignats, La famine Se fait Sentir d’une maniere étrange dans toutes les provinces de La république française, ensorte que je me vois dans La dure necessité d’implorer Les Secours des ames généreuses et charita⟨bl⟩es pour me procurer une juste Substance, nourir mon pere, age de 85 ans, qui demeure avec moi et trouver les moÿens pour maider á rebatir notre maison. les materiaux et les bois ⟨de⟩ construction Sont d’une cherté excéssive qui fait trembler eû egard à La rareté du numeraire en france qui fait que toutes les marchandises et les denrées Sont d’un prix exorbitant.
          à Ces Causes j’ai mon trés humble récours à votre altesse

Sérénissime, monseigneur, á ce qu’il lui plaise, touchée de nos malheurs et de notre infortune, me recommander aux charites de toute La noblesse americaine, et du peuple avec qui La république française à L’honneur d’étre amie et alliée, ne faisant plus qu’un Cœur et qu’une ame, d’engager les ministres du Culte public de faire une Collecte dans Leurs temples Lorsque La peuple est assemblé, et que toutes les aumônes Vous Soient remises pour étre ensuite renvoiés á mr monroe Votre ministre plénipotentiaire, résident á paris prés La république francaise, chèz qui je les irai prendre aprés Sa Lettre d’avis.
          j’ai L’honneur d’assurer votre altésse Sérénissime, Monseigneur, que je Conserverai á jamais le Souvenir de La grandeur du bienfait que je reçevrai de La république des états unis de L’amerique Septentrionale, par votre Credit et vos Sollicitations.
          en ésperant cette faveur j’ai L’honneur d’étre avec une reconnoissance égale á mon respect. Monseigneur, de votre altesse Sérénissime le trés humble, trés obéissant et trés fidéle Serviteur
          
            alexis joseph Collet,
          
          
            prétre, Licentié és droit civil et Canonique de L’université de douaÿ en flandre, domicilié à bousies Léz Landrecÿ en haÿnaut français.
          
        